Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Response to Amendment
	The previous 103 rejections are withdrawn.  New rejections are set forth herein and made final.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to explicitly disclose a vortex finder made of a non- woven metallic material.  As such this is considered new matter.
	Claims 8-11 and 24-27 are rejected due to dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,4-11 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrad (US20170303754) in view of Li (CN 108606716) in view of Anrod (Wayback Machine- Anrodscreen.com).
Regarding claim 1 (Currently Amended) Conrad discloses a surface cleaning apparatus comprising:
(a) an air flow path (Item 148) extending from a dirty air inlet (Item 114) to a clean air outlet (Item 116); 
(b) a cyclone (Annotated Figure 5) positioned in the air flow path, the cyclone having an interior volume defining a cyclone chamber (Item 128), the cyclone comprising a cyclone chamber air inlet (Item 178), a cyclone chamber air outlet at a cyclone chamber outlet end (Item 180), a centrally positioned cyclone axis of rotation (Item 132), a cyclone chamber second end axially spaced from the cyclone chamber outlet end (Annotated Figure 5- second end) and a cyclone chamber sidewall extending between the cyclone chamber outlet end and the cyclone chamber second end (Annotated Figure 5 – cyclone chamber sidewalls); and, 
(c) a suction motor positioned in the air flow path upstream of the clean air outlet (Item 124) 
wherein the cyclone chamber air outlet comprises a vortex finder (Item 192) comprising a porous metal screen that is a continuous metal substrate that has a plurality of openings formed through the continuous metal substrate () 
wherein the vortex finder is contained within the cyclone chamber (Annotated Figure 5).
Conrad fails to explicitly disclose a cyclone chamber having a diameter of 0.5 - 2.5 inches and a vortex finder with openings that are 0.005 to 0.04 inches in length and the openings are spaced apart from each other by 0.0005 - 0.06 inches.  In Paragraph [0457 its discussed that “Mesh screen may be sized to inhibit lint, hair and other such debris from entering the outlet section 191.”
Li teaches a surface cleaning apparatus wherein a cyclone chamber has a diameter of 0.5-2.5 inches (Paragraph [0177]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the diameter of the cyclone chamber of Conrad to be between 0.5 and 2.5 inches as taught by Li.  As a result, there is an improvement to the dust and gas separation effect, the center of gravity is stable, and keeps the surface cleaner light and compact (Li Paragraph [0177]).
Conrad in view of Li fail to explicitly disclose the screen being metal.  Anrod teaches filters being made of metal in a woven or perforated metal form (See NPL screen shot).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the screen material of Conrad to be metal as taught by Anrod.  Selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art (See MPEP 2144.07).  Such a modification would allow for the filter to be optimized for the motor.  Smaller, less powered motors might be able to use a weaker material such as plastic for the screen while higher powered materials might require a stronger material such as metal.  Further in Paragraph [0052] of the instant application there is no criticality given to the material type.
Conrad in view of Li fail to explicitly disclose a vortex finder with openings that are 0.005 to 0.04 inches in length and the openings are spaced apart from each other by 0.0005 - 0.06 inches.  Applicant has not expressed any criticality to the claimed limitations, to accomplish and known or stated problem.  As discussed in MPEP 2144.04 (II-B), these values are viewed as result effective variables which are obvious in view of the prior art.  In the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known to be result-effective variables, the variables in this case being the opening length, spacing of the openings, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated before the effective filing date to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering out hair, dust, etc. Making the length of the openings too small and the opening too far apart will cause the vortex finder to restrict the airflow, while making the opening too big and the spacing of the openings small will cause unwanted material (dust, hair, etc.) to pass through the vortex cyclone. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.


    PNG
    media_image1.png
    495
    676
    media_image1.png
    Greyscale

Annotated Figure 5 -Conrad
Regarding claim 4 (Previously Presented) Conrad in view of Li in view of Anrod discuss the surface cleaning apparatus of claim 1.  Conrad in view of Li fail to explicitly disclose wherein the porous metal screen has a thickness of 0.002 to 0.08 inches.  The applicant has not disclosed that the claimed range of dimensions, 0.002 to 0.08 inches for the thickness of the metal screen solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known to be result-effective variables, the variables in this case being the thickness of the metal screen and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated before the effective filing date to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering out hair, dust, etc. Making the thickness too big will disrupt the airflow in the cyclone and its ability to separate dust particles, while making the thickness too small would likely cause the metal screen be fragile and fail over repeated usage. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
Regarding claims 5 and 6 (Previously Presented) Conrad in view of Li in view of Anrod discuss the surface cleaning apparatus of claim 1.  Conrad in view of Li fail to explicitly disclose wherein the openings are spaced apart from each other by 0.002 - 0.01  or .001-0.2 inches.  The applicant has not disclosed that the claimed range of dimensions, 0.002 to 0.01 or .001-0.2 inches for the spacing between openings on the metal screen solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known to be result-effective variables, the variables in this case being the thickness of the metal screen and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated before the effective filing date to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering out hair, dust, etc. Making the opening too far apart from each other would mean less opening in the vortex finder and would cause the vortex finder to restrict the airflow, while making the spacing of the openings small will cause unwanted material (dust, hair, etc.) to pass through the vortex cyclone as there would be more openings.  Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
Regarding claim 7 (Currently Amended) Conrad discloses a surface cleaning apparatus comprising:
(a) an air flow path (Item 148) extending from a dirty air inlet (Item 114) to a clean air outlet (Item 116); 
(b) a cyclone (Annotated Figure 5) positioned in the air flow path, the cyclone having an interior volume defining a cyclone chamber (Item 128), the cyclone comprising a cyclone chamber air inlet (Item 178), a cyclone chamber air outlet at a cyclone chamber outlet end (Item 180), a centrally positioned cyclone axis of rotation (Item 132), a cyclone chamber second end axially spaced from the cyclone chamber outlet end (Annotated Figure 5- second end) and a cyclone chamber sidewall extending between the cyclone chamber outlet end and the cyclone chamber second end (Annotated Figure 5 – cyclone chamber sidewalls); and, 
(c) a suction motor positioned in the air flow path upstream of the clean air outlet (Item 124) wherein the cyclone chamber air outlet comprises a vortex finder (Item 192) comprising a porous metal screen that is a blank (discussed above) that has a plurality of openings  
Conrad fails to explicitly disclose a vortex finder made of a non-woven metal substrate having a plurality of openings, the substrate has a thickness of 0.002 to 0.08 inches.  
Li teaches a vortex finder made of a non-woven substrate (Paragraph [0144]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mesh screen for a non-woven screen as taught by Li.  Doing so would allow for the non-woven screen to sufficiently support the vortex finder without additional support (Li Paragraph [0144]).
Conrad in view of Li fail to explicitly disclose the screen being metal.  Anrod teaches filters being made of metal in a woven or perforated metal form (See NPL screen shot).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the screen material of Conrad to be metal as taught by Anrod.  Selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art (See MPEP 2144.07).  Such a modification would allow for the filter to be optimized for the motor.  Smaller, less powered motors might be able to use a weaker material such as plastic for the screen while higher powered materials might require a stronger material such as metal.  Further in Paragraph [0052] of the instant application there is no criticality given to the material type.
Conrad in view of Li fail to explicitly disclose wherein the vortex finder has a thickness of 0.002 to 0.08 inches.  Applicant has not expressed any criticality to the claimed limitations, to accomplish and known or stated problem.  As discussed in MPEP 2144.04 (II-B), these values are viewed as result effective variables which are obvious in view of the prior art.  In the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known to be result-effective variables, the variables in this case being the opening length, spacing of the openings, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated before the effective filing date to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering out hair, dust, etc. Making the length of the openings too small and the opening too far apart will cause the vortex finder to restrict the airflow, while making the opening too big and the spacing of the openings small will cause unwanted material (dust, hair, etc.) to pass through the vortex cyclone. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
Regarding claims 8-11 and 27 (Previously Presented) Conrad in view of Li in view of Anrod discuss the surface cleaning apparatus of claim 7.  Conrad in view of Li fail to explicitly disclose the openings are 0.002 to 0.01 or 0.001 to 0.02 inches in length, the substrate has a thickness of 0.01 to 0.02 or 0.0005-0.06 inches and the openings are spaced apart from each other by 0.002 to 0.01 or 0.0005-0.06 inches.  Applicant has not expressed any criticality to the claimed limitations, to accomplish and known or stated problem.  As discussed in MPEP 2144.04 (II-B), these values are viewed as result effective variables which are obvious in view of the prior art.  In the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known to be result-effective variables, the variables in this case being the opening length, spacing of the openings, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated before the effective filing date to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering out hair, dust, etc. Making the length of the openings too small and the opening too far apart will cause the vortex finder to restrict the airflow, while making the opening too big and the spacing of the openings small will cause unwanted material (dust, hair, etc.) to pass through the vortex cyclone. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
Regarding claims 23, 25 and 26, (Previously Presented) Conrad in view of Li in view of Anrod disclose the surface cleaning apparatus of claim 1.  Conrad in view of Li as currently combined fails to explicitly disclose wherein the vortex finder has a diameter of about 1 inch.   
Li further discloses a vortex finder which has a diameter of about 1 inch (Paragraphs [0211-213]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the diameter of Conrad’s vortex finder with the diameter as discussed with Li.  Since Li discusses a relationship and sizing of parts that provides improvement to the dust and gas separation effect, the center of gravity is stable, and keeps the surface cleaner light and compact (Li Paragraph [0177 and 212]).
Regarding claim 24, (Previously Presented) Conrad in view of Li in view of Anrod disclose the surface cleaning apparatus of claim 7.  As currently combined, Conrad in view of Li fail to explicitly disclose wherein the cyclone chamber has a diameter of 0.5 - 2.5 inches.  
Li teaches a surface cleaning apparatus wherein a cyclone chamber has a diameter of 0.5-2.5 inches (Paragraph [0177]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the diameter of the cyclone chamber of Conrad to be between 0.5 and 2.5 inches as taught by Li.  As a result, there is an improvement to the dust and gas separation effect, the center of gravity is stable, and keeps the surface cleaner light and compact (Li Paragraph [0177]).

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Applicant argues a person of ordinary skill in the art would directly or unambiguously understand that he present application discloses a vortex finder made of a non woven metallic material, and points to Paragraph [0052] for support.  The Examiner respectfully disagrees.  Paragraph [0052] relies on the term “substrate” and “it will be appreciated the substrate may be metal or plastic. The specification does not contain the phrase “non woven”.  Since the specification does not explicitly say what the substrate is the claimed limitation is viewed as new matter.  As an example Paragraph [0052] could lead one of ordinary skill in the art to the substrate being a metal reinforced woven carbon fiber which goes through a laser cutting process.  
Applicant argues that a mesh screen is not continuous.  The Examiner respectfully disagrees.  The mesh is a plurality of wires that work together to form a porous body.  The mesh body is woven and or welded together to form a continuous body.  Therefore the limitations of the claims have been met.
Applicant argues the filter as taught by Li is a pre motor filter and does not disclose a filter in a cyclone chamber.  Li is being used to show the claimed filter is known.  Conrad show the filter in the right location.  As such the Applicants arguments are moot. The Rejections have been updated to make this aspect more clear.  	To help expedite prosecution, the Examiner introduces http://www.anrodscreen.com/cylinders.html .  This is a filter manufacturer that shows how a mesh filter and a perforated metal filter are recognized as equivalents in the art.  These are real examples of materials, sizes, mesh and perforated metal filters that are all viewed as art recognized equivalents that can be optimized for pressure, media, and filtration size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723